                                                        Hearing Date: March 18, 2020 at 11:00 a.m. (ET)


KLESTADT WINTERS JURELLER
SOUTHARD & STEVENS, LLP
200 West 41st Street, 17th Floor
New York, NY 10036-7203
Telephone: (212) 972-3000
Facsimile: (212) 972-2245
Tracy L. Klestadt
Brendan M. Scott

Counsel to NYC NPL Servicing, LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
In re                                                            :
                                                                 :   Chapter 11
51 EAST 73RD ST LLC                                              :
                                                                 :   Case No. 20-10683 (SHL)
                                                 Debtor.         :
-----------------------------------------------------------------x

         MOTION FOR ORDER PURSUANT TO (1) 11 U.S.C. § 1112(b)
    DISMISSING CASE, (2) 11 U.S.C. § 543(d) (a) EXCUSING RECEIVER FROM
     COMPLIANCE WITH SUBSECTIONS (A), (B) AND (C) OF § 543, AND (b)
 AUTHORIZING THE RECEIVER TO CONTINUE IN CUSTODY, POSSESSION AND
  CONTROL OF DEBTOR PROPERTY, (3) 11 U.S.C. § 362(D), GRANTING RELIEF
     FROM THE AUTOMATIC STAY, AND/OR (4) 11 U.S.C. §§ 361 AND 363(E)
      DIRECTING THE DEBTOR TO PROVIDE ADEQUATE PROTECTION

        NYC NPL Servicing LLC (“NYC NPL”), by its counsel, hereby files its motion

(“Motion”) seeking an order (1) pursuant to 11 U.S.C. § 1112 dismissing the case, (2) pursuant

to 11 U.S.C. § 543(d), (i) excusing Bruce Lederman, in his capacity as court appointed receiver

(the “Receiver”) of the real property known as 51-53 East 73rd Street, New York, NY 10021

(Block: 1388, Lot: 30) (the “Premises”), which is presently owned by 51 East 73rd St LLC (the

“Debtor”), from compliance with subsections (a), (b) and (c) of Section 543 of the Bankruptcy

Code, and (ii) authorizing the Receiver to continue in custody, possession and control of the

Premises, (3) pursuant to 11 U.S.C. § 362(d) granting relief from the automatic stay, and/or (4)
pursuant to 11 U.S.C. §§ 361 and 363(e) directing the Debtor to pay monthly adequate protection

payments to NYC NPL, and respectfully states as follows:


                                PRELIMINARY STATEMENT

       The sole purpose of the Debtor’s filing was to frustrate NYC NPL’s legitimate efforts to

enforce its rights by impeding a foreclosure sale scheduled to proceed the day after the Debtor

commenced this case. There is no bankruptcy purpose to this case. The Debtor has no income

and is significantly underwater on its mortgage obligations. It has no ability to reorganize its

business because it has no equity in its only asset, the Premises. Under such circumstances, this

case was commenced in bad faith.

       The Debtor’s obligations to NYC NPL arise from a loan made to the Debtor, which was

secured by a mortgage on the Premises. After the Debtor defaulted, NYC NPL’s predecessor in

interest commenced a foreclosure action that resulted in the entry of an order appointing a

receiver and ultimately in entry of a judgment against the Debtor in the amount of more than $24

million. The Debtor and its manager, Monique Ender Silberman, willfully refused to comply

with the requirements of the Receivership Orders (as defined below), and the State Court found

the Debtor, Simone Ender and Monique Ender Silberman to be in civil contempt as a result of

their willful refusal to turn over rent and documents to the Receiver, their refusal to refrain from

collecting rents, and their failure to refrain from renting out apartments in the Premises, among

other things. The case was commenced in bad faith to prevent NYC NPL from enforcing its

rights as a secured creditor. Consequently, the case should be dismissed.

       If the Court determines that dismissal of the case is not appropriate, it would be in the

best interests of the Debtor’s creditors if the Court entered an order pursuant to 11 U.S.C. §

543(d) excusing the Receiver from turning over the Premises to the Debtor and authorizing the

                                                  2
Receiver to remain in possession and control of the Premises. There is little doubt that the best

and highest use of the Premises would be to sell it vacant of all tenancies. The Premises is

unique in that it can be renovated as a single-family residence, substantially increasing its market

value. Yet, the Debtor and its alleged manager have engaged in a continuous campaign to

frustrate the Receiver’s efforts to maintain the Premises vacant of illegal occupants. The Debtor

or its representatives have on numerous occasions changed the Receiver’s locks at the Premises,

have advertised apartments in the Premises to be available for illegal short term occupancies, and

have allowed unauthorized persons to illegally occupy apartments in the Premises without the

Receiver’s knowledge or consent, and without turning over any rent to the Receiver.

       The Debtor and its alleged manager have repeatedly demonstrated their willingness to

ignore their obligations to the Debtor’s creditors and numerous orders of the State Court

mandating that they cease interfering with the Receiver’s performance of his duties. As a result,

the Receiver has spent considerable time and financial resources trying to remediate the damages

caused by the failure to turn over rents and persistent efforts to illegally rent apartments in the

Premises after the Receiver’s appointment, and even after the State Court directed the Debtor to

stop doing so. Indeed, the Receiver was forced to move for and obtained an order of the State

Court holding the Debtor, its manager and several illegal occupants in the Premises in civil

contempt. Among other things, the State Court’s contempt order directed the Debtor and its

manager to turnover to the Receiver all rents they had collected and directed the New York

Police Department, the Sheriff or the Marshal to assist the Receiver in removing the illegal

occupants that the Debtor allowed into the Premises. To date, however, the Debtor has not turned

over any rent to the Receiver, and has thereby frustrated and impeded NYC NPL’s rights and

remedies.



                                                  3
        The Debtor and its alleged manager have consistently put the interests of the Debtor’s

members ahead of the interests of its creditors and there is little doubt that it will continue to do

so during the pendency of this case. It would be in the best interest of the Debtor and its

creditors for the Receiver to remain in possession of the Premises to prevent the Debtor from

allowing tenants to occupy the Premises and thereby frustrate the ability of the Debtor’s estate or

its creditors’ ability to sell the Premises for its highest value.

        Alternatively, NYC NPL is entitled to relief from the automatic stay under 11 U.S.C. §

362(d). The Debtor has no equity in the Premises and no legitimate chance of reorganization.

NYC NPL already holds a judgment against the Debtor in the amount of no less than

$24,353,114.61, with interest at the note rate from November 19, 2019 until entry of the

judgment, and thereafter at the legal rate, costs and disbursements of the State Court Action,

Referee’s and advertising (publications fees), together with any advances which NYC NPL made

for taxes, insurance, and interest and emergency maintenance of the Premises. As such, priority

and general unsecured creditors have no hope of ever seeing a distribution in this case. It is

obvious that the case was commenced solely as a last-minute ploy by the Debtor to stall the sale

of the Premises at auction. There can be no hope of reorganization where secured claims exceed

the value of the Debtor’s only valuable asset, and the Debtor currently has no cash on hand to

fund a chapter 11 plan.

        The Debtor is already unable to pay post-petition debts as they become due, including,

but not limited to, real estate taxes, utility bills, insurance premiums, professional fees and

mortgage interest payments. Moreover, there is no financial strategy that could possibly provide

the Debtor with an opportunity to effectively reorganize its affairs. The Debtor’s proposed

strategy to lease the apartments through short term rentals is illegal and would subject the Debtor



                                                    4
to significant fines from New York City. This is a textbook case of a Debtor, with no ability to

reorganize, attempting to game the system by using the automatic stay as a means to frustrate a

secured creditor’s legitimate attempt to foreclose upon its lien. As the senior secured creditor in

this case, NYC NPL is entitled to relief from the automatic stay to complete the auction that was

scheduled to proceed shortly after the Debtor commenced this case.

       Finally, if the Court determines to allow this case to proceed, and the Debtor is permitted

to use NYC NPL’s collateral, NYC NPL, as a secured creditor with a liquidated secured claim, is

entitled to receive adequate protection payments.

                                        BACKGROUND

       1.      On December 16, 2016, the Debtor executed, acknowledged and delivered to

CREIF 113 LLC (“Initial Lender”) an Amended and Restated Promissory Note (the “Note”) in the

principal sum of $15,250,000, which was guaranteed by Simone Ender. As security for the

Debtor’s repayment of the Note, the Debtor delivered to the Initial Lender an Agreement of

Consolidation, Extension and Modification of Mortgage, dated as of December 16, 2016 (the

“Mortgage”), whereby the Debtor mortgaged to the Initial Lender the Premises, together with all

buildings and appurtenances thereto, all rental income and all fixtures and articles of personal

property annexed to or used in connection with the Premises.

       2.      The Debtor absolutely, unconditionally and irrevocably assigned all leases and

rents to the Initial Lender (the “Assignment of Leases and Rents”, and together with the Note and

Mortgage, the “Loan Documents”). A copy of the Assignment of Leases and Rents is annexed to

the Declaration of Tracy L. Klestadt (“Klestadt Declaration”) as Exhibit “A”. On or about

December 16, 2016, the Initial Lender assigned the Note and Mortgage to CREIF (LENDER)

LLC.    The assignment was properly recorded.        On or about September 18, 2017, CRIEF



                                                 5
(LENDER) LLC assigned the Mortgage and the Note to the Initial Lender. The assignment was

properly recorded. On or about September 18, 2017 the Initial Lender assigned the Note, the

Mortgage and the Assignment of Leases and Rents (collectively, the “Loan Documents”) to 73rd

Park LLC. The assignment was properly recorded.

       3.       The Debtor defaulted under the Loan Documents by failing to pay (i) a late charge

due for untimely July 2017 monthly interest payments, and (ii) the August 2017 monthly interest

payment. As a result of the Debtor’s default, 73RD Park LLC commenced a foreclosure action

(the “Foreclosure Action”) against the Debtor, among others, in the Supreme Court of the State of

New York, New York County (the “State Court”).

       4.      On July 17, 2018, the Hon. Judith McMahon, J.S.C. appointed John G. Hall as

Receiver of the Premises in the Foreclosure Action, and directed him, among other things, to

“demand, collect and receive from the occupants, tenants and licensees in possession of said

premises, …, all the rents and license fees thereof now due or unpaid or hereafter to become fixed

or due...”, and to take charge and enter into possession of the Premises. Thereafter, by Order dated

November 5, 2018, Bruce N. Lederman was appointed Receiver in place of John G. Hall. A copy

of the November 5, 2018 and the July 17, 2018 Orders (“collectively, the “Receiver Orders”) are

annexed to the Klestadt Declaration as Exhibit “B”.

       5.      The Receiver Orders directed the Debtor, occupants, and tenants, among others,

and their agents, officers and the like to attorn to the Receiver all rents, license fees and other

charges then due or thereafter due, and directed the Receiver to institute and carry on all legal

proceedings for the collection of use and occupancy monies and rents then due or thereafter to

become due, and commence summary or other proceedings for the removal of any tenant or tenants

or other persons therefrom.



                                                 6
       6.      In August 2018, 73RD Park LLC filed a motion seeking entry of summary

judgment in its favor, and on May 16, 2019, the State Court entered an order granting summary

judgment and appointing a referee to compute the amount due to 73rd Park LLC.

       7.      On May 16, 2019, the Honorable Arlene Bluth of the Supreme Court of the State

of New York, New York County (the “State Court”) entered an order granting summary judgment

against the Debtor and Simone Ender, and appointing Bruno F. Codispoti, Esq., as Referee (the

“Referee”). A copy of the summary judgment order is annexed to the Klestadt Declaration as

Exhibit “C”.

       8.      On June 12, 2019, 73RD Park LLC assigned all of its right title and interests in the

Loan Documents to NYC NPL. A copy of the assignment documents is collectively annexed to

the Klestadt Declaration as Exhibit “D”. On application of NYC NPL, NYC NPL was substituted

as plaintiff in the Foreclosure Action.

       9.      On November 25, 2019, the Referee issued his Report of Amount Due. A copy of

the Referee’s Report is annexed to the Klestadt Declaration as Exhibit “G”.

       10.     The Debtor never complied with the directives in the Receiver Orders. It outright

refused to turn over any rents collected from the tenants who occupied the Premises at the time of

the Receiver’s appointment. More egregiously, subsequent to the Receiver’s appointment, and in

willful and contumacious disregard of the Receiver Orders, the Debtor engaged in a blatant fraud

on the Receiver and the State Court by advertising apartments in the Premises as being available

for illegal short-term occupancy, then illegally rented apartments and absconded with all rents it

collected from the short term occupants. Upon discovering the Debtor’s fraudulent scheme, the

Receiver filed an emergency motion in the State Court seeking an order of contempt.




                                                7
       11.      On December 12, 2019, the State Court entered an order finding the Debtor, Simone

Ender and Monique Ender Silberman in civil contempt of the State Court (the “Contempt Order”)

by reason of:

       a.       their failure to turn over to the Receiver within five (5) days after the Receiver
                becomes qualified any deposits or advances of rental as security under any lease
                or license agreement affecting space in the premises affected by this action;
       b.       their failure to turn over to the Receiver all rent lists, orders, unexpired and
                expired leases. agreements, correspondence, notices and registration statements
                relating to rental spaces or facilities in the premises;
       c.       their failure to turn over to the Receiver all rents collected from and after the date
                of July 17, 2018;
       d.       their failure to refrain from collecting the rents, license fees and other charges of
                said premises after July 17, 2018, and
       e.       their failure to refrain from renting out apartment units in the subject Premises
                after July 17, 2018.
       f.       their failure to turn over keys and documents requested by the Receiver by March
                15, 2019.

A copy of the Contempt Order is annexed to the Klestadt Declaration as Exhibit “E”.

       12.      The Contempt Order also found certain illegal occupants of the Premises to be in

civil contempt and directed that they deliver possession of the apartments they were illegally

occupying to the Receiver. After significant cost and effort, and with the assistance of the New

York Police Department, the Receiver was ultimately able to take possession of the illegally

occupied apartments, despite the Debtor’s and the occupant’s efforts at all relevant times to thwart

the directives of the State Court, and the Premises is now vacant.

       13.      On January 2, 2020, the State Court entered a judgement of foreclosure and sale

(the “Foreclosure Judgment”) in favor of NYC NPL, as assignee of 73rd Park LLC, against the

Debtor and Simone Ender, among others. A copy of the Foreclosure Judgment is annexed to the

Klestadt Declaration as Exhibit “F”. The Foreclosure Judgement, which confirmed the Referee

Report, provided, in part, that the Premises was to be sold at auction under the direction of Bruno

F. Codispoti, Esq., in his capacity as Referee. The Foreclosure Judgment directed that the Referee

                                                  8
pay to NYC NPL, from the proceeds of sale, $24,353,114.61 with interest at the note rate from

November 19, 2019 until entry of the judgment, and thereafter at the legal rate, costs and

disbursements as taxed, publication and advertising fees, together with any advances which NYC

NPL made subsequent to the Judgment in connection with the maintenance of the Premises.

        14.    The Referee provided proper notice that the foreclosure sale was scheduled to occur

on March 4, 2020, but on March 3, 2020, the Debtor commenced this case in an effort to delay the

sale.

                                      RELIEF REQUESTED

        15.    By this Motion, NYC NPL requests that the Court enter an order, (1) pursuant to

Section 1112 of the Bankruptcy Code dismissing the case, or alternatively, (2) pursuant to Section

543(d) of the Bankruptcy Code, (i) excusing the Receiver’s compliance with subsections (a), (b)

and (ii) of Section 543, (B) and authorizing him to continue in custody, possession and control of

the Premises, or alternatively, (3) pursuant to Section 362(d) of the Bankruptcy Code granting

relief from the automatic stay to allow NYC NPL to proceeds with the foreclosure sale of the

Premises, or alternatively, (4) pursuant to Section 361 of the Bankruptcy Code directing the Debtor

to pay monthly adequate protection payments to NYC NPL, and (5) granting such other relief as

the Court deems appropriate.

          I.   The Case Should be Dismissed as a Result of the Debtor’s Bad Faith Filing

        16.    11 U.S.C. § 1112, which governs the dismissal of a chapter 11 case, provides in

part that “after notice and a hearing, the court shall convert a case under this chapter to a case under

chapter 7 or dismiss a case under this chapter, whichever is in the best interests of creditors and

the estate, for cause.” It is well settled that bad faith constitutes “cause” for dismissal. A




                                                   9
bankruptcy court may dismiss a bad faith filing on an interested party’s motion or sua sponte. In

re C-TC 9th Ave. P’ship, 113 F.3d 1304, 1310 (2d Cir. 1997).

        17.      “Bad faith exists where the debtor lacks any realistic possibility of reorganization,

and files the petition for the sole purpose of frustrating and delaying its secured creditor’s efforts

to enforce its legitimate rights.” In re Spectee Grp., Inc., 185 B.R. 146, 155–56 (Bankr. S.D.N.Y.

1995)(citing In re Beswick, 98 B.R. 900, 903 (Bankr.N.D.Ill.1989); In re Asbridge, 61 B.R. at

102; cf. In re *156 Cohoes Indus. Terminal, Inc., 931 F.2d 222, 227 (2d Cir.1991) (a chapter 11

filing is frivolous under Rule 9011 “if it is clear that on the filing date there was no reasonable

likelihood that the debtor intended to reorganize and no reasonable probability that it would

eventually emerge from bankruptcy proceedings.”). In In re C-TC 9th Ave. P’ship, the Second

Circuit identified eight factors that are indicative of a bad faith filing:

              1) the debtor has only one asset;

              2) the debtor has few unsecured creditors whose claims are small in relation
                 to those of the secured creditors;

              3) the debtor’s one asset is the subject of a foreclosure action as a result of
                 arrearages or default on the debt;

              4) the debtor’s financial condition is, in essence, a two-party dispute between
                 the debtor and secured creditors which can be resolved in the pending state
                 foreclosure action;

              5) the timing of the debtor’s filing evidences an intent to delay or frustrate
                 the legitimate efforts of the debtor’s secured creditors to enforce their
                 rights;

              6) the debtor has little or no cash flow;

              7) the debtor can’t meet current expenses including the payment of personal
                 property and real estate taxes; and

              8) the debtor has no employees.

In re C-TC 9th Ave. P’ship, 113 F.3d 1304, 1311 (2d Cir. 1997).

                                                   10
       18.     Here, the Debtor’s bad faith could not be more obvious. All eight of the C-TC bad

faith indicators are indisputably present in this case:

          1)   The Debtor has only one asset, its ownership interest in the Premises;

          2)   The Debtor has few unsecured creditors, if any, and to the extent there are
               unsecured creditors, they will not benefit in any way from this case;

          3)   The Premises is the subject of the Foreclosure Action as a result of the Debtor’s
               default on its debt owed to NYC NPL, and the State Court has already entered a
               judgment of foreclosure and sale;

          4)   The Debtor’s financial condition is, in essence, a two-party dispute between the
               Debtor and NYC NPL, which can be, and until the filing of this case, was being
               resolved in the Foreclosure Action;

          5)   The Debtor timed its filing to occur just hours before a Foreclosure Sale was
               scheduled to proceed, with an obvious intent to delay or frustrate the legitimate
               efforts of NYC NPL with no real intent, or possibility of reorganizing;

          6)   The Debtor has absolutely no income;

          7)   The Debtor has no means to pay its expenses, including professional fees, US
               Trustee fees, real property taxes or insurance premiums.

          8)   The Debtor has no employees.

       19.     The Debtor’s petition was filed with no hope of, and/or no ability to reorganize.

The petition was filed just hours before the Foreclosure Sale was to proceed, as a last-ditch effort

to stall the sale of a property with a mortgage that is underwater. In its Rule 1007 Declaration, the

Debtor boldly alleges in conclusory fashion that it has a chance to reorganize but it sheds no light

on how it will achieve a reorganization. It neither states that it has the ability to refinance nor that

a sale of the Premises would result in sufficient proceeds to satisfy the more than $25 million debt

owed to NYC NPL. As noted above, the Debtor has assigned all leases and rents to NYC NPL.

Consequently, the Debtor cannot use rental income to fund the administrative costs of this case or




                                                  11
a bankruptcy plan because rents are not property of the estate. Simply stated, there is no legitimate

bankruptcy purpose to this case and there is no ability to reorganize.

       20.       This is a classic bad faith filing used as a litigation tactic in a two-party dispute. See

In re Jean-Francois, 516 B.R. 699, 705 (E.D.N.Y. 2014)(finding bad faith where (1) the debtor

had an inability to effectuate a plan; (2) the debtor’s financial condition was a two-party dispute

between the debtor and secured creditor that could be resolved in the pending state foreclosure

action; (3) the timing of the debtor’s filing 20 minutes before a foreclosure sale evidenced an intent

to frustrate the legitimate efforts of the debtor’s secured creditor to enforce its rights; and (4) the

debtor has little or no cash flow); see also In re Kaplan Breslaw Ash, LLC, 264 B.R. 309, 336

(Bankr. S.D.N.Y. 2001)(granting relief from the stay for cause after finding of bad faith where the

debtor has only one asset, real property. It had no employees. It produced no income, and had no

discernible cash flow. It had very few unsecured creditors, and none, so far as the Court can

determine, that would be helped by a chapter 11 reorganization. The real property was the subject

of a foreclosure action as the result of arrearages on secured debts. The case was essentially a two-

party dispute between the secured creditor and the debtor, and the timing of the Debtor’s entry into

bankruptcy caused the Court to find as a fact that the Debtor timed its bankruptcy filing so that it

could avail itself of the automatic stay in order to stop the foreclosure action.)

       21.       In Kaplan Breslaw, the Court based its finding of bad faith as cause to lift the stay

on the following finding:

                the case was filed for the predominant purpose, if not the sole purpose, of
                 blocking measures by the secured creditor to foreclose on the real
                 property, and in particular to utilize the automatic stay provided by section
                 362 of the Bankruptcy Code with respect to the real property to block the
                 secured creditor’s remedies;

                The debtor sought to exploit section 362’s automatic stay not for a
                 temporary “breathing spell,” but, rather, as a means to maintain ownership

                                                    12
                  of the Warehouse without satisfying the debt associated with it, and to
                  effect delay, and, if possible, a total blockage, of the secured creditor’s
                  remedies;

                 The timing of the debtor’s filings evidenced an intent to hinder, delay
                  and/or frustrate the legitimate efforts of the secured creditor to enforce its
                  rights; and

                 There are no unsecured creditors who would benefit in any way from the
                  debtor’s filing, or who would be prejudiced as a result of relief from the
                  stay.

See In re Kaplan Breslaw Ash, LLC, 264 B.R. 309 (Bankr. S.D.N.Y. 2001).

       22.        The circumstances of this case are not substantially different from those in In re

Jean-Francois and In re Kaplan Breslaw Ash, LLC. It is respectfully submitted that the Court

should find the Debtor has acted in bad faith by commencing this case with no ability to reorganize.

        II.       It is in the Best Interests of the Debtor’s Creditors to Excuse the Receiver’s
                  Compliance with Section 543(a), (b) and (c) of the Bankruptcy Code and
                  Authorize Him to Continue in Possession of the Premises.

       23.        Section 543 of the Bankruptcy Code provides:

       (a) A custodian with knowledge of the commencement of a case under this title
           concerning the debtor may not make any disbursement from, or take any action
           in the administration of, property of the debtor, proceeds, product, offspring,
           rents, or profits of such property, or property of the estate, in the possession,
           custody, or control of such custodian, except such action as is necessary to
           preserve such property.

       (b) A custodian shall—

                  (1) deliver to the trustee any property of the debtor held by or transferred to
                      such custodian, or proceeds, product, offspring, rents, or profits of such
                      property, that is in such custodian’s possession, custody, or control on
                      the date that such custodian acquires knowledge of the commencement
                      of the case; and
                  (2) file an accounting of any property of the debtor, or proceeds, product,
                      offspring, rents, or profits of such property, that, at any time, came into
                      the possession, custody, or control of such custodian.

       (c) The court, after notice and a hearing, shall—


                                                    13
                 (1) protect all entities to which a custodian has become obligated with
                     respect to such property or proceeds, product, offspring, rents, or profits
                     of such property;
                 (2) provide for the payment of reasonable compensation for services
                     rendered and costs and expenses incurred by such custodian; and
                 (3) surcharge such custodian, other than an assignee for the benefit of the
                     debtor’s creditors that was appointed or took possession more than 120
                     days before the date of the filing of the petition, for any improper or
                     excessive disbursement, other than a disbursement that has been made
                     in accordance with applicable law or that has been approved, after notice
                     and a hearing, by a court of competent jurisdiction before the
                     commencement of the case under this title.

          (d) After notice and hearing, the bankruptcy court—

                 (1) may excuse compliance with subsection (a), (b), or (c) of this section if
                     the interests of creditors and, if the debtor is not insolvent, of equity
                     security holders would be better served by permitting a custodian to
                     continue in possession, custody, or control of such property, and
                 (2) shall excuse compliance with subsections (a) and (b)(1) of this section
                     if the custodian is an assignee for the benefit of the debtor’s creditors
                     that was appointed or took possession more than 120 days before the
                     date of the filing of the petition, unless compliance with such
                     subsections is necessary to prevent fraud or injustice.

11 U.S.C. § 543.

          24.    A state court appointed receiver is a “custodian” for purposes of Section 543. 11

U.S.C. § 101(11)(defining custodian).

          25.    To date, Debtor’s schedules have not yet been filed. Without seeing the schedules,

it is hard to determine the purpose of this bankruptcy case. However, since the filings to date reflect

that Debtor has no meaningful creditors other than NYC NPL, it seems clear that the sole purpose

of the bankruptcy case was to frustrate NYC NPL’s efforts to enforce its rights in the Foreclosure

Action.

          26.    Section 543(d)(1) authorizes this Court to excuse the Receiver from turning over

the Premises “if the interests of creditors…would be better served by permitting a custodian to

continue in possession, custody, or control of such property.” 11 U.S.C. § 543(d)(1); see also

                                                   14
House Report at 370 and Senate Report at 85 on the Bankruptcy Reform Act of 1978 (providing

that Section 543(d) “…reinforces the general abstention policy in section 306 by permitting the

Bankruptcy Court to authorize the custodianship to proceed notwithstanding this section.”); see

also In re 400 Madison Ave. Ltd. Pshp., 213 B.R. 888, 895 (Bankr. S.D.N.Y. 1997).

       27.     A request under Section 543(d) is fact sensitive. In re Uno Broadcasting Corp., 167

B.R. 189, 200 (Bankr. D. Ariz. 1994). “Courts consider factors including whether there will be

sufficient income to fund a successful reorganization and whether there has been mismanagement

by the debtor.” Id. (citing In re Dill, 163 B.R. 221, 225 (E.D.N.Y. 1994)), In re Constable Plaza

Associates, L.P., 125 B.R. 98 (Bankr. S.D.N.Y. 1991). The interests of the debtor are not part of

the criteria considered under 543(d). In re Dill, 163 B.R. at 225.

       28.     A review of the facts weighs in favor of granting this Motion. NYC NPL believes

its interests would be better served with the Receiver administering the Premises as the State Court

intended.

       29.     A chapter 11 proceeding under the facts of this case provides NYC NPL no benefit.

Instead, it causes NYC NPL harm in that post-petition administrative expenses will be incurred

and may be paid prior to NYC NPL being paid.

       30.     Under the facts specific to this Bankruptcy Case, NYC NPL and the Receiver have

serious concerns that upon the turnover of the Premises to Debtor (if so required), the Debtor

would continue to engage its year-long campaign of obfuscation, secretion and dissipation of

assets. The limited funds the Receiver has in his possession would be back in the hands of this

untrustworthy Debtor, that has brazenly ignored and refused to comply with numerous orders of

the State Court.




                                                15
       31.     Based upon Debtor’s past conduct, there is an extremely legitimate concern that the

funds will disappear and the Debtor would begin the process of once again allowing illegal and

unauthorized tenancies in the Premises, which would frustrate the ability of the Debtor’s estate to

realize the highest value for the Premises, which is to sell it free of occupants. Indeed, the Debtor

has stated in its recently filed Application in Support of Request for Use of Cash Collateral and

Turnover [ECF Docket No. 4] (the “Cash Collateral Motion”) that if it regains possession of the

Premises it intends to try to lease out apartments for short term rentals again. Notably, New York

State and New York City law prohibits the Debtor from allowing occupancies of less than 30 days

in the Premises. See NYS Multiple Dwelling Law Art. 1, § 4.8(a); see NYC Administrative Code §

27-2004(a)(8)(a)(i). The Debtor would be subjected to a fine of $1,000 for a first violation, $5,000

for a second violation, and $7,500 for three or more violations. It is clear that the Receiver’s

maintenance and control of the Premises is in the best interest of the creditors of the estate.

       32.     Further, and again based upon the facts, it is in the best interest of NYC NPL, as

the largest and possibly only creditor of Debtor’s estate, that the Receiver be authorized and

permitted to fulfill his obligations under the Receiver Orders. A receiver left in possession by the

bankruptcy court has no role in the bankruptcy case other than to manage and preserve the property

in his charge in accordance with the orders governing his appointment. In re 440 Madison Avenue

Limited Partnership, 213 B.R. at 895. The Debtor’s creditors would be best served by allowing

the Receiver to continue in possession and control of the Premises in order to preserve the value

of the Premises.

        III.   Alternatively, NYC NPL is Entitled to Relief from the Automatic Stay
               Pursuant to 11 U.S.C. § 362(d).

       33.     11 U.S.C. §362(d) provides, in part, that:




                                                 16
               On request of a party in interest and after notice and a hearing, the
               court shall grant relief from the stay provided under subsection (a)
               of this section, such as by terminating, annulling, modifying, or
               conditioning such stay—

               (1) for cause, including the lack of adequate protection of an
                   interest in property of such party in interest;

               (2) with respect to a stay of an act against property under
                   subsection (a) of this section, if—

               (A) the debtor does not have an equity in such property; and

               (B) such property is not necessary to an effective reorganization.

       34.     “The secured creditor who seeks relief from the automatic stay under § 362(d)(2)

must demonstrate (1) the amount of its claim, (2) that its claim is secured by a valid, perfected lien

in property of the estate, and (3) that the debtor lacks equity in the property.” In re Elmira Litho,

Inc., 174 B.R. 892, 900–01 (Bankr. S.D.N.Y. 1994). “Once the movant establishes its prima facie

case, the burden shifts to the debtor to show that the property is necessary for an effective

reorganization.” Id. For the Debtor to carry its burden, it must show “that the property is essential

for an effective reorganization that is in prospect.” United Sav. Ass’n of Texas v. Timbers of Inwood

Forest Assocs., Ltd., 484 U.S. 365, 376, 108 S. Ct. 626, 633, 98 L. Ed. 2d 740 (1988). The Debtor

is required to demonstrate that there was the “reasonable possibility of a successful reorganization

within a reasonable period of time.” Id.

       35.     The Debtor has no equity in the Premises. The value of NYP NYC’s secured claim

exceeds $24 million, which exceeds the value of the Premises. In light of the fact that the Debtor

has no equity in the Premises, the Debtor must show that the Premises is essential to an effective

reorganization that is in prospect. See Timbers, 484 U.S. at 376, 108 S. Ct. at 633.

       36.     NYC NPL respectfully submits that such a showing is impossible. In addition to

adequate assurance payments that will be due to NYC NPL, the Debtor must also pay, among other

                                                 17
things, its bankruptcy professionals, utility bills, insurance and real estate taxes. As set forth in

the Debtor’s Rule 1007 Affidavit, the Premises is currently vacant and provides the Debtor with

no revenue. Additionally, the Debtor assigned all leases and rents in the Premises to its lender.

As such, it cannot use rents it might collect to fund administrative costs or a plan because rents are

not property of the estate. See In re Soho 25 Retail, LLC, No. ADV. 11-1286-SHL, 2011 WL

1333084, at *9 (Bankr. S.D.N.Y. Mar. 31, 2011)(finding that where the Debtor absolutely assigned

rents to its lender such “rents are not property of the estate because the Debtor had, at most, a

revocable license in the rents at issue—a license that was revoked by the Lender prior to the

Petition Date—and because the Mortgage and the Note remain unsatisfied”).

       37.     The Debtor has no cash and no means to pay for administrative costs of this case.

This is an estate that was administratively insolvent from the day this case was commenced. The

Debtor has no hope of reorganizing and it is incurring administrative expenses on a daily basis that

it has no ability to pay. It appears that the Debtor’s only goal is to delay the foreclosure without

any regard or concern for the additional costs that this case will heap upon the Debtor.

       38.     The Debtor has no ability to pay the principal amount of the debt owed to NYC

NPL and will have no ability to pay administrative expenses including professional fees, post-

petition utility bills, insurance and post-petition real estate taxes once the Debtor is required to

start making adequate protection payments to NYC NPL. Since the Debtor has no equity in the

Premises and the value of NYC NPL’s secured claim exceeds the value of the Premises, general

unsecured creditors cannot expect to ever see a distribution in this case.

       39.     Based on the foregoing, the Debtor cannot establish that the Premises is essential

to an effective reorganization. As such, NYC NPL is entitled to relief from the automatic stay to

pursue foreclosure of its valid perfected lien.



                                                  18
        IV.    If the Court Determines That is Will Not Dismiss the Case or Grant Relief
               from the Stay, NYC NPL is Entitled to Adequate Protection.

       40.     Sections 361(1) of the Bankruptcy Code entitle a secured creditor to adequate

protection to the extent the automatic stay results in a decrease in the value of the underlying

property. See 11 U.S.C. §361(1). Further, §363(e) prohibits a debtor’s use of secured property

without the payment of adequate protection to the secured party. See 11 U.S.C. §363(e).

       41.     The legislative history for Section 361 “makes clear that the purpose of providing

adequate protection is to ensure that the secured creditor receives the value for which the creditor

bargained for prior to the debtor’s bankruptcy.” In re WorldCom, Inc., 304 B.R. 611, 618-19

(Bankr. S.D.N.Y. 2004); see also In re P.J. Clarke’s Rest. Corp., 265 B.R. 392, 405 (Bankr.

S.D.N.Y. 2001) (the adequate protection required under§363(e) “is the performance for which [the

creditor] has contracted”).

       42.     The Debtor will more than likely argue that NYC NPL is adequately protected by the

Debtor’s equity in the Premises. However, the Debtor has not submitted an appraisal of the Premises

and there is no other evidence that the value of the Property exceeds the amount of NYC NPL’s claim.

If this case is allowed to proceed, and the Debtor is authorized to use the Premises, which is

indisputably NYC NPL’s collateral, then NYC NPL is entitled to adequate protection payments.

Pursuant to New York law, NYC NPL is entitled to statutory interest in the amount of 9% per

annum on the full amount of the Judgment. For that reason, NYC NPL requests that the Court

enter an order pursuant to §§ 361(1) and 363(e) of the Bankruptcy Code, requiring Debtor to pay

NYC NPL adequate protection for the debtor’s post-petition use of the Premises, monthly adequate

protection payments equal to the monthly interest that is accruing at 9%.




                                                19
                                         CONCLUSION

       Based upon the foregoing, it is respectfully requested that the Motion be granted in all

respects, and that the Court enter an order, (i) pursuant to Section 1112 of the Bankruptcy Code

dismissing the case, or alternatively, (ii) pursuant to Section 543(d) of the Bankruptcy Code,

excusing the Receiver’s compliance with subsections (a), (b) and (c) of Section 543 in the best

interest of creditors of the estate, and continue in custody, possession and control of the

Receivership Funds, or alternatively, or alternatively, (iii) pursuant to Section 362(d) of the

Bankruptcy Code granting relief from the automatic stay to allow NYC NPL to proceeds with

the foreclosure sale of the Premises, or alternatively, (iv) pursuant to Section 361 of the

Bankruptcy Code directing the Debtor to pay monthly adequate protection payments to NYC

NPL, and (v) granting such other relief as the Court deems appropriate.

Date: March 12, 2020
      New York, New York                                 KLESTADT WINTERS JURELLER
                                                         SOUTHARD & STEVENS, LLP

                                                         By: /s/ Tracy L. Klestadt
                                                              Tracy L. Klestadt
                                                              Brendan M. Scott
                                                         200 West 41st Street, 17th Floor
                                                         New York, New York 10036
                                                         Tel: (212) 972-3000

                                                         Counsel to NYC NPL Servicing, LLC




                                                 20
